Title: From James Madison to George Joy, 3 April 1795
From: Madison, James
To: Joy, George


Dear Sir
Philada. Apl. 3. 1795
Your favor of 1st. May 1794 was not received by me till it was too late to answer it last fall. I make use of the earliest Spring oppy. to return you my thanks, particularly for the valuable collection of Treaties which was recd. at the same time. The copy for Mr. Jefferson was duly forwarded, and I am desired to make you his acknowledgments also. I find you were right in supposing him not to be possessed of the work. It is possible however, if that source of information had been in his hands, that the haste with wch. diplomatic correspondence is carried on, especially when the parties are on the spot, might not have admitted the researches which you have so accurately made. As far as I have had leisure to look into the subject your observations are just; & wd. have deserved attention if they could have been made in time.
The Treaty entered into by Mr. Jay was not recd. till after the 3d. of March, the day of Adjournment by Congress: and being considered by the Executive as of a secret nature, is unknown in its contents to the public; and consequently nothing can be said of the reception which it is to meet with from the public. The Senate are summoned to meet on the 8th. of June to receive the communication.
We have just recd. the first accounts of the arrival of the French at Amsterdam, and of the other important events connected with that. Every one is anxious to know the effects on Europe, and particularly on England.
I send herewith a collection of interesting papers written by Mr. Coxe, and a pamphlet containing Mr. Gallatines speech on an occasion wch. leads him into a narrative of the late Insurrection. I meant to have accompanied it wth. the report of the public Commissrs. on the same subject, which wd. have ⟨made⟩ you master of the whole affair: but cannot lay my hand on the latter, at the moment when I am sending this for a vessel which is abt. to sail. With my best respects to Mrs. Joy & to your brother I am Dr. Sir Your Obd: hble servt.
Js. Madison Jr
